Oo ADHD Hn BP W WN

10
11
12
13
14
15

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manuel P. Asensio, individually and as the parent
of Eva Asensio, a minor child, 18 CV 10933

Plaintiffs,

-against- AFFIDAVIT IN SUPPORT OF

MOTION SEQ. NO. 1
Janet DiFiore, Chief Judge of New York State; a Q

Barbara Underwood, Attorney General of New CIVIL RIGHTS COMPLAINT
York State Andrew M. Cuomo, Governor of New
York State; Adetokunbo O. Fasanya, New York JURY TRIAL DEMANDED

County Family Court Magistrate; and Emilie Marie
Bosak, individually,

Defendants.

 

 

1. This is an action predominantly against Chief Judge Janet M. DiFiore for deliberately taking
unauthorized and impermissible actions, in clear absence of jurisdiction, against Plaintiff. Defendant
DiFiore affected the Plaintiff's legal rights in proceedings against Adetokunbo O. Fasanya, New York
County Family Court Magistrate and the Plaintiffs domestic relations case against his former spouse,
Emilie Marie Bosak, based on New York State’s Judgment of Divorce. Defendant DiFiore, her
deputies, employees and agents’ malicious violations of law have gone to the extent of manufacturing
charges and evidence to fabricate jurisdiction! and punitive fees.” None of these exist in the state’s
law text. This action concerns Defendant DiFiore wrongful use of her powers in a plain, simple
normal post-divorce custody enforcement actions for malicious financial purposes based on malicious
operational policies that authorize illegal conduct by judges. The acts at issue are based entirely on
dishonesty and shared dishonest norms by these judges and no one else. Thus, the acts are illegally
organized and illegally executed through protected, coordinated and deliberate judicial misconduct
that has maliciously caused harm to the Plaintiffs’ legal and natural parental-child relationship. Time

is running out. New York State has been covering up this matter since May 15, 2014.

 

'This is exemplified by Defendant DiFiore’s collusion with the Chief of the New York County District Attorney's Office
Domestic Violence Unit, Lawrence Newman, to knowingly fabricate the December 29, 2015 false charges (which were
dismissed and are meaningless in any regard) in an after-the-fact attempt to justify Defendant Fasanya’s January 15, 2016
so called “interim suspension,” and her collusion with Judge Kotler and Judge Bannon to protect Richard Spitzer.

* The Plaintiff presents a manifest threat to Defendant DiFiore’s organized violation of the state’s commanding statutes

laws to collect prohibited payments to 18-b attorneys in normal simple post-divorce judgement enforcement actions who
then provide the Court’s with services at cut-rate prices.

Page 1 of 6
—

oD Wm N DH BW N

NO NO NO NO NO KF FR HERO ROO Ree OO Eee
BR wWNHN KF DO AN DW BPW NNO Ke

NN
NWN

WwW Ww Ww Ww NO NO WN
Ww NY FEF OD OO wm NN

 

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 2 of 6

2. The fact is that adjudication of domestic relations matters requires unbiased codified standards
and principles and that questions of religion, character, morality and political ideology, which are the
bedrock of parenting, cannot be legally adjudicated. Thus instead of simply enforcing the existing
custody stipulation and judgment, or taking custody from Defendant Bosak when she refused to
comply, Defendant DiFiore authorized the deliberate and malicious judicial and official misconduct
by her deputies and agents against the Plaintiff. This is clearly utterly intolerable conduct by
Defendant DiFiore.

3. Defendant DiFiore has and continues to take actions against the Plaintiffs under the cover of
the federal courts’ disclaimer of their Article III jurisdiction over domestic relations matters (“DRE”)
and under an understanding with Barbara Underwood, Attorney General of New York State and
Andrew M. Cuomo, Governor of New York State that provides her with public relations, political
and legal protection regardless of any harm she has caused or continues to cause the Plaintiffs. The
verified administrative judicial misconduct application before Defendant DiFiore shows that the
Plaintiff came to New York as a political refugee from a communist country, worked as a bag boy in
a Waldbuam’s, selling ice cream in a Carvel’s and newspaper delivery boy in Brooklyn where he
graduated from the City’s Catholic parochial schools and has two Ivy League degrees and that he has
made meaningful contributions to society and is an outstanding caring father who was extremely
generous and kind to Defendant Bosak. Most importantly, Defendant DiFiore is conscious of the fact
that Defendant Fasanya’s January 15, 2016 so called “interim suspension” is not authorized and is in
fact a fraudulent fabrication, a deliberate and malicious act of retaliation against the Plaintiff for his
investigation and campaign to have Defendant Fasanya removed from the bench for his misconduct

on May 15, 2014 and his actions subsequent to this date.

4. In Sir John Dalberg-Acton’s noted letter of April 5, 1887 to Archbishop Mandell Creighton
where the term “power tends to corrupt and absolute power corrupts absolute” first appears, Sir
Dalberg-Acton also wrote that “there is no worse heresy than that the office sanctifies the holder of
it.” The Plaintiff prays that this court recognizes that Defendant DiFiore has sanctified the Office of
Chief Judge and herself in the Plaintiffs’ most scared private matters. Therefore, the Plaintiff prays
for a Pretrial Conference and Scheduling Order, pursuant to Federal Rules of Civil Procedure Rule

16(a)(2)(4) and Rule 78(a), that requires the following:

Page 2 of 6
So ON DH FP WD NY KF

NO NO NO NO NH WN NHN He He Re ee Ree ee ee
Nun FPF WD NO KF DO AN Dn FW NPY KS CO

NN
o~

N
\o

31
32

 

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 3 of 6

iii.)

Vi.)

Vii.)

That the state defendants acknowledge that Defendant Fasanya’s May 15, 2014
misconduct and his consequent actions affecting a minor, Eva Asensio, including his
January 15, 2016 manufactured so called “interim” suspension and unauthorized,
unnecessary and prejudicial contact with the minor and the Governor, State Attorney
and Chief Judge’s sanctioning of Defendant Fasanya’s actions were not and are not
lawful or in the child’s best interest;

Granting the Plaintiff full and free access to his daughter or in the alternative access
without conflict or disturbance by the state to oppose the state’s control his daughter’s,
Eva Asensio, feelings and beliefs and to provide Eva Asensio with private direct
parental care, understanding, stability and security through parental spiritual and moral
guidance, advice and comforting without government interference;

Prohibiting the Governor and State Attorney from using of their official positions to
defend Defendant DiFiore and Defendant Fasanya’s individual deliberate acts that are
not authorized by any article, principle or statute contained in New York State’s
constitution, laws, or rules, are impermissible and that do not involve an authorized
judicial or government function or purpose and do not conform to any widely held
ethical principle of law or norm in our civil society;

and prohibiting the filing of a motion to dismiss or in the alternative arguing that that
they are acting as state officials and are entitled to immunity under any legal concept
of judicial independence or executive discretion;

The state defendants are prohibited from filing a motion to dismiss based on any
decision concerning federal courts’ past disclaimer of their Article III jurisdiction over
domestic relations matters;

The state defendants to answer the Plaintiffs’ complaints on an expedited basis,
prohibit filings for extensions and expedite discovery and trial date; and

Vacating or modifying the Order of Protection.

5. The Plaintiff has alleged that the Plaintiffs’ problems originate from the lack of federal

supervision in the past over domestic matters in New York State, which is continuously allowing

Defendant DiFiore to destroy the Plaintiffs’ father-daughter relationship and cause substantial

damages to the Plaintiffs.

Page 3 of 6
S0 ONY DB Nn BR WW NO

DRO RO RR Se ER Ee Re ea ee
- ODO HN DN FP WY NY KF @D

WWNNNNNN NY KN
PB ODO WAN HD NM FW WN

Go LW
WN

WwW WwW
NWN st

 

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 4 of 6

6. The Plaintiffs daughter has been imperiled and harmed by Defendant DiFiore’s
indoctrination since January 15, 2016 while deliberately blocking the Plaintiff from providing his
own minor daughter with his parental views, guidance and teachings and with parental protection.
The Attorney General and Governor of New York State are deliberately using their individual control
over the state’s awesome resources to order state officials to engage in delay tactics, and frivolous
and unnecessary protracted litigation against the Plaintiff instead of addressing the serious plainly
obvious factual allegations that Defendant DiFiore is operating a system that appoints political 18-b
lawyers unnecessarily to fabricate fees through the political 18-b program for budgeting processes
and to politically indoctrinate the Plaintiff's daughter and destroy her religious faith and moral beliefs
and to teach his daughter that the State’s fabricated slanderous false accusations against the Plaintiff
are real and the reason for their separation, which accusations that have been dismissed and which
are in the end entirely meaningless in any regard. The Plaintiff has been denied numerous applications
to vacate or modification of an Order of Protection. This order is based on the state’s manufactured
and then dismissed charges. It effectively allows Defendant Bosak to ignore the state’s own judgment
and justifies and rewards her violations and creates a sense of false empowerment in Defendant Bosak

and a malicious paternalization of the state in private family matters.

7. New York State’s Administrative Rules of the Unified Court System & Uniform Rules of the
Trial Courts: Rules of the Chief Administrative Judge, Part 100 titled Judicial Conduct apply to
domestic relations matter equally to all other state legal proceedings. There is no exception allowing

deliberate and malicious judicial misconduct in domestic relations matters:

1. A judge does not violate this Rule to make reasonable efforts to facilitate the ability of
unrepresented litigants to have their matters fairly heard;

2. A judge shall not make unnecessary appointments and shall exercise the power of appointment
impartially and on the basis of merit, shall avoid favoritism; shall not approve compensation
of appointees beyond the fair value of services rendered.

3. A judge shall respect and comply with the law and shall act at all times in a manner that
promotes public confidence in the integrity and impartiality of the judiciary;

4. A judge shall be faithful to the law and maintain professional competence in law by requiring
order and decorum in proceedings, being patient, dignified and courteous to litigants who
subject to the judge's direction and control and accord to every person who has a legal interest
in a proceeding the right to be heard according to law;

Page 4 of 6
\O 0 aN NN BW Nr

i
Oo

— ee
BW NO eS

— eS Re
ND NN

NNNN YY
WN Go

NN
n &

Wo WwW WwW WwW Ww Ww Ww NO NO NN WN
NH A FP WN FY DO DHnN DH

 

8.

10.

LL.

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 5 of 6

. Ajudge shall perform judicial duties without bias or prejudice against or in favor of any person

or by words or conduct, manifest bias or prejudice, including but not limited to bias or
prejudice based upon race, age, sex, religion, national origin, or socioeconomic status;

A judge shall not initiate, permit, or consider ex parte communications, or consider other
communications made to the judge outside the presence of the parties or their lawyers
concerning a pending or impending proceeding;

A judge will give no party a procedural or tactical advantage as a result of the ex parte
communication;

A judge shall dispose of all judicial matters promptly, efficiently and fairly;

A judge shall not make pledges or promises of conduct that are inconsistent with the impartial
performance of the adjudicative duties or make commitments that are inconsistent with the
impartial performance of the adjudicative duties of the office;

A judge shall require staff, court officials and others subject to the judge's direction and control
to observe the standards of fidelity and diligence that apply to the judge and to refrain from
manifesting bias or prejudice in the performance of their official duties; and

A judge shall disqualify himself or herself in a proceeding in which the judge's impartiality
might reasonably be questioned, including but not limited to instances where the judge has a
personal bias or prejudice concerning a party or the judge has personal knowledge of disputed
evidentiary facts concerning the proceeding. To the extent that any provision of the Code of
Judicial Conduct as adopted by the New York State Bar Association is inconsistent with any
of these rules, these rules shall prevail.

The Plaintiff has creditable evidence of Defendant Fasanya “actually advertising to Chinese

non-custodial parents who wish to have a change of custody hearing, that they can shop their cases to

Judge Fasanya” and that Defendant Fasanya “accepts bribes.” The Plaintiff received this information

from an attorney after he filed his May 15, 2014 administrative complaint against Defendant Fasanya.

The Plaintiff interviewed the counsel for one of these alleged cases. At that time, New York County

Family Court judges knew when they would be assigned new filings of custody petitions. The Hon.

Justices Jeanette Ruiz, Douglas Hoffman and Karen Lupuloff, and former Chief Judge Jonathan

Lippman’s Deputy, the Hon. Justice Fern Fischer, ignored the Plaintiff's reports concerning the May

15, 2014 incident. However, simultaneously Defendant Fasanya was demoted and the intake

procedures for custody petitions was completely reorganized. During this same period, Defendant

Fasanya threatened the Plaintiff's lawyer, Christopher J. Battagalia, for attempting to protest his

cooperation with Carmen Restivo and Defendant Bosak on May 15, 2014 to engage in dishonesty.

Page 5 of 6
_

CoO wmA ND NH FP WD WN

NO NO Fe ee Re Ree Ee Ee ee eee eae
- OD OO WHN DO FP W YHOO

N
N

WWWWNNNNNN WN
WN DO WANIDNAA W

 

Case 1:18-cv-10933-RA Document 12-2 Filed 12/14/18 Page 6 of 6

9. By engaging in exalted legal games among themselves rather than dealing with the true fact
that the Domestic Relations Exception to Federal Subject Matter Jurisdiction has created rampant
open organized prohibited and impermissible state post-divorce custody processes, the nation's
federal court scholars’ and lawyers have miserably failed Americans for their own reasons. This
shameful situation is personified in Defendants DiFiore’s actions towards the Plaintiffs, but most
seriously and shamelessly in Defendant Underwood joining Defendant DiFiore as her protector. This

denies the Plaintiffs their basic human rights including access to any form of justice.

10. The Plaintiff files a copy his New York Supreme Court May 10, 2017 Notice of Motion with
a supporting Attorney Affirmation and its exhibits addressing Defendant Fasanya’s misconduct,
Defendant Bosak’s violations and the Plaintiffs custody concerns. These were never processed and
not heard or answered to in New York State. On the contrary, Defendant DiFiore sanctioned
Defendant Fasanya to continue his fabricated counterfeit January 15, 2016 interim suspension without
hearing the Plaintiff motion to vacate the suspension and being denied reviews under Article 78,

Article 10, appeals and motions and constitutional pleadings to the Court of Appeals.

11. I, Manuel P. Asensio, swear that I am the Plaintiff in the above cited civil rights complaint,
and the affiant in this Affidavit dated December 13, 2018. I swear that I am fully familiar with the
facts, factors and circumstances contained in this affidavit. I solemnly swear that the statements I
make are complete and true to the best of my knowledge including any matters stated upon personal

information and belief.

I do so swear:

Leb LU

Z Manuel P. Asensio

   
 

this the 13" Day of December 2018  — —

Sworn to.be we cee
. , SAMUEL T RICHMAN |

Notary Public, State of New York
No. G1RIG339167
Qualified in Kings County
Commission Expires March 28, 2020

 

 

Notary Public

b

 

3 Custody cases cannot be adjudicated by any general standard and present questions that can be adjudicated through the
application of codified unbiased neutral principles. Thus the DRE is clearly an entirely impermissible authorization for
New York State to impose its own political preferences into law. In the end, federal court academics are conflicted by
their need to maintain relations with the federal courts.

Page 6 of 6
